DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 3/14/2022 amended claims 1-2 and 10 and cancelled claims 11 and 14.  Applicant’s amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Carabell in view of Gao from the office action mailed 12/13/2021; therefore this rejection is withdrawn.  For the reasons discussed below claims 1-10, 12-13 and 15-20 are allowed.    
 

Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please ADD the phrase at the first line of the specification:
--------- “This application is a 371 of PCT/JP2019/041046 filed 10/18/2019.” ----------



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  As evidenced by the prior art references of record, it is well known in the art for lubricant compositions to comprise a base oil to which is added a calcium-based detergent and an ashless detergent.  However, the lubricant compositions of the instant application are unique in that they are limited to a narrow ratio of nitrogen atom from the ashless detergent to calcium atoms from the calcium-based detergent.  The combination of base oils and specific ratio of additives leads to enhanced base number stability in water and resistance tests.  Applicant has shown the criticality of this ratio with is only implicitly taught by the references of record.  
For these reasons claims 1-10, 12-13 and 15-20 are allowed.       

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771